 MONSANTO CHEMICAL COMPANY49You may remember the I.U.E. strike against WestinghouseElectric that lasted156days.It was estimated that each em-ployee lost about $1,700 in wages.The newspapers reportedstonings, dynamiting, mass picketing, rioting, and a pitched battlebetween policemen and 2,000 strikers.In September 1960, as I wrote you, the I.U.E. struck the Gen-eral Electric Company.Employees in 55 plants lost wages for24 days.In my letter dated September 5 I gave you thenamesof 46 com-panies where the LUX. had called employees out on strike-andsince then I found more. I won't repeat them here, but it is pain-fully clear that the I.U.E. strike record is something to worryabout-including their strike history of violence, rioting andbeatings.Ask yourself if you want to face the loss of wages and the riskof possible violence on the decision of just a few dissatisfied em-ployees.I am not saying that youwillhave a strike.But thereisonly one way to make sure that you can'tpossiblyhave astrike-that is by voting "NO."MonsantoChemical Company1andErnest L. Plymale, Peti-tionerandGlass Bottle Blowers Association of the UnitedStates and Canada,AFL-CIO,and its Local No. 229.Case No.13-UD-67.May 20, 19641DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(e) (1) of the NationalLabor Relations. Act, ahearing was held before Hearing Officer HymenBear.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3. In October 1963, the Union and the Employer entered into a3-year collective-bargaining agreement which is effective until Octo-1The Employer's name appears as amended at the hearing.The Employer is a successorto Plax Company,in which name certification issued in Case No. 13-RC-9316.147 NLRB No. 5.756-236-65-vol. 147-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDber 13, 1966 2The-petition for union deauthorization was filed onNovember 1, 1963.Initially, the Union contends that, because. Section 9(e) (1) speaksof rescinding-a union's authority to make an agreement "pursuant toSection 8(a) (3)," and as Section 8(a) (3) applies only to union-shopagreements, the Board should not entertain the petition herein, sincethere exists no agreement between the parties, made pursuant to Sec-tion 8 (a) (3) .We find no merit in this contention. The parties havean agency-shop agreement. The Board has held that Section 8(a) (3)pertains not only to union-shop agreements, but also to all other formsof union security which are lawful under the Act 3.We therefore findthat the petition which seeks to rescind the. Union's authority to makean agency-shop agreement comes within the scope of Section 9(e) (1).Secondly, the Union asks the Board to overrule its decision inSouthern Press,121 NLRB 1080. It argues that, to conduct a de-authorization election within a year following a representation election, is contrary to Section 9(e) (2). of the Act.We do not agree. InSouthern Pressthe Board reaffirmed its long-standing position thatthe limitations of Section 9(e) refer only to elections held pursuantto Section 9(e) within the prior 12 months, and do not refer to repre-sentation elections held pursuant to Section 9(c) of the Act.We seeno reason to depart from that policy which, in our opinion, is con-sistent with congressional intent.4.We find that all hourly production and maintenance employeesat the Employer's Ligonier, Indiana, plant, excluding office and plantclerical employees, lead women, professional employees, technicians,draftsmen, administrative employees, and supervisory employees asdefined in the Act, constitute a unit appropriate for the purposes ofan election under Section 9(e) (1) of the Act.5.The Union urges us to hold that an affirmative deauthorizationvote will not immediately render the agency-shop clause in its con-tract nugatory, and that the only effect of such vote will be to deprive2Article 3, section 4, of that agreement contains,inter alia,the following provisions:A. No employee shall be required to become a member of the union as a condition ofemployment.Each employee shall have the right to join, not join or maintain or drophis membership in the union.No employee shall be discriminated against on accountof his membership or non-membership in the Union.B. All employees who do not become members of the Union after thirty-one (31)calendar days of employment, shall as a condition of continuing employment, pay tothe Union each month an amount of money equal to that paid by other employees inthe bargaining unit who are members of the Union, which amount shall be limited toan amount of money equal to the Union's regular and usual initiation-fees and itsregular and usual dues.For present employees who do not choose-to become membersof the Union, such payments shall commence thirty-one (31) calendar days followingthe date of execution of this agreement.-3SeePublic Service Company of Colorado,89 NLRB 418, andAmerican Seating Com-pany,98 NLRB 800. The Board's position in those cases was cited with approval by theUnited States Supreme Court inN.L.R.B. v. General Motors Corporation,373 U.S. 734.It should also be noted that, although Indiana is a "right-to-work" State, and holdsunion-shop agreements to be unlawful, it recognizes the validity of agency-shop agreements. W. A. STEVENS & SON51the Union of authority to make future agreements containing suchprovisions.We have carefully reviewed theAndor CompanyandA. & P.decisions,4 and are convinced that the reasons advanced inthose decisions for giving immediate effect to an affirmative deauthori-zation vote are sound.Accordingly, if the employees in this proceed-ing cast an affirmative deauthorization vote, it shall be taken to meanthat the effectiveness of the agency-shop provisions in the contractbetween the Union and the Employer shall be suspended immediatelyupon certification to the Union and the Employer of the results ofthe election.[Text of Direction of Election omitted from publication.]MEMBER BROWN, dissenting in part :Contract-bar principles have evolved out of the Board's continuingefforts in effectuating congressional policy in terms of industrialreality.'The object of these principles has been to avoid the certaininstability which would have resulted had the Board taken a courseof single-minded literalness in administering the representation pro-visions of the Act.Legislative history, as the courts have observed,indicates congressional approval of the Board's exercise of discretionin this area.'My colleagues rely uponGreat Atlantic & Pacific TeaCompany,issued by a divided Board in 1952. So far as appears fromthe majority opinion in that proceeding, no attempt was made thereto interpret pertinent statutory provisions in a manner which takesinto account the realities of collective bargaining and which, there-fore, might promote expressed legislative purpose. I believe that,,asin conventional representation proceedings, the Board is similarlyobliged in deauthorization situations to establish appropriate filingperiods which are meaningfully adapted to viable labor relationsunder the Act.Unlike my colleagues, I would do so here.s Andor Company, Inc.,119 NLRB 925;Great Atlantic & Pacific Tea Company,100NLRB 1494.5 See, for example,Deluxe Metal Furniture Company,121 NLRB 995;General CableCorporation,139 NLRB 1123.6E.g.,N.L.R.B. v. Marcus Trucking Company, Inc.,286 F. 2d 583, 593 (C.A.2) ; Local1545, United Brotherhood of Carpenters, etc. (Pilgrim Furniture) v. Vincent,286 F. 2d127, 131 (C.A. 2).Cf. Ray Brooks v. N.L.R.B.,348 U.S. 96, 98-104.W. A. Stevens d/b/a W. A. Stevens&SonandJohn Williams.Case No. 9-CA-2972.May 20, 1964DECISION AND ORDEROn March 5, 1964, Trial Examiner Frederick U. Reel issued his De-cision in the above-entitled proceeding, finding that the Respondent147 NLRB No. 6.